Citation Nr: 9915729	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  96-14 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to service connection for hypertension.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from June 1976 to 
January 1978 and had a previous period of active duty for 
training from September 1974 to February 1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).  


FINDING OF FACT

There is no competent evidence of hypertension in service, or 
of a nexus between the appellant's current hypertension and 
inservice disease or injury.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for hypertension.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309, 3.310(a) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant stated at his March 1999 Travel Board hearing 
before the undersigned that while receiving treatment for a 
headache on active duty in Germany in January 1978 he was 
told by a physician that he had high blood pressure.  He 
further related at that hearing that hypertension was noted 
at the time of the surgeries performed on his service-
connected right ankle in October 1991 and January 1992.  

The Board notes that service medical records from the 
appellant's period of active service (June 1976 to January 
1978) do not show any elevated blood pressure readings, nor 
do they contain any reference to high blood pressure or 
hypertension.  

Medical evidence in the claims file shows that blood pressure 
readings reported since service included the following: 
122/90 in March 1991; 140/100 in October 1991, following 
right ankle surgery on October 3, 1991; several elevated 
readings on January 2, 1992, following right ankle surgery 
that day; 140/82 in February 1992; 160/96 in April 1992; and 
160/110 and 140/120 in June 1992.  In July 1992, the 
appellant was diagnosed with arterial hypertension.  A 
diagnosis of hypertension was reported in August 1993, and at 
a June 1998 VA medical examination.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or for injury incurred 
or aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App 
439 (1995), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  
Moreover, to establish a well-grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for hypertension.  While the first element 
required to show a well-grounded claim is met because the 
medical evidence shows that the appellant has been diagnosed 
since 1992 with hypertension, the other elements for a well-
grounded claim are not met.  

The second element of Caluza is not met because the service 
medical records do not reveal that hypertension was present 
during service.  Nor is there competent medical evidence 
showing that hypertension was manifested to a compensable 
degree within the first year after the appellant's separation 
from active duty in January 1978.  

The third element of Caluza and the second element of Jones 
are also not met because the appellant fails to show the 
required nexus between his current hypertension and any 
injury or disease in service.  There is no medical evidence 
establishing a link of the hypertension to the appellant's 
active military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  Nor is there competent medical evidence linking the 
appellant's hypertension to the surgeries on his service-
connected right ankle in October 1991 or January 1992.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding his hypertension, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding any etiological relationship of his hypertension to 
service, or to his service-connected right ankle disability.  
Consequently, his lay statements, while credible with regard 
to his subjective complaints and history, are not competent 
evidence for the purpose of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for 
hypertension is plausible or otherwise well grounded.  
Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
December 1995.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific evidence 
that, if submitted, could make this claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for hypertension on 
the basis that it was not well grounded, the Board concludes 
that this error was not prejudicial to him.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).   In other words, the fact 
that the RO denied service connection on the merits rather 
than on the basis that the claim was not well grounded, such 
rating action amounts to no more than harmless error as the 
appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, it is not necessary to remand the matter for the 
issuance of a supplemental statement of the case concerning 
whether or not the claim is well grounded.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 (O.G.C. 
Prec. 16-92) at 7-10.

ORDER

The claim for service connection for hypertension is denied.  


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

